STANLEY, Commissioner.
The judgment establishes a line between two town lots in Irvine. An appeal was granted by the trial court, and the appellant has also moved for an appeal under KRS 21.080.
The appellant sought an injunction and damages for $5,000 for trespass. But he offered no proof on the issue of damages, and the claim must be deemed to have-been abandoned. So, the only question involved on the appeal is the correctness of the judgment as to the boundary line. A strip of land only a few inches wide and not over 75 feet long is the subject of the controversy. The record does not reveal or reflect its value. Since it is not shown affirmatively that the value is sufficient to give this court jurisdiction, the appeal granted by the circuit court is dismissed and the motion for an appeal is overruled. See Mullins v. Hall, Ky., 273 S.W.2d 831.